Allen, J.
delivered the opinion of the court. The court is of opinion, that according to the legal effect and true construction of the deed of Morgan *163Morgan, dated the 5th May 1827, a joint estate was conveyed to John Cleland and Dorothy his wife. There is nothing on the face of the deed to show that the husband was not the object of the grantor’s bounty, as well as the wife. The property is granted to his use as well as to hers; and by the habendum the said Dorothy and her husband were to hold the property to them, their heirs, executors, administrators and assigns forever; and the warranty of title was to the said Dorothy and her husband, their heirs, executors and assigns; thus showing an intention by the premises, the habendum and warranty, to vest in both a joint benefit, to be held by a joint title, secured by a warranty to both jointly.
The court is further of opinion, that the joint estate so conveyed to the wife and her husband, carried with it the right in the husband to dispose of it absolutely after the same had been reduced into his possession; and it appearing from the facts agreed that the slaves named in the deed from Morgan Morgan to said Cleland and wife, passed into the possession of said Cleland and wife, according to said deed of the 5th May 1827, where they remained until the execution of the deed from Cleland and wife to the defendant in error, when those named in the deed to the defendant in error of the 17th February 1831, passed into his possession according to the deed to him.
The court is of opinion, that the conveyance of the Í7th February 1831 was an exercise of the marital right of the said John Cleland to dispose of said slaves; and the title thereto for the interest conveyed by said last mentioned deed, passed to and vested in the defendant in error.
The court is therefore of opinion, that there is no error in said judgment, and the same is affirmed, with thirty dollars damages and costs.
Judgment affirmed.